Exhibit 99.1 Thursday, April 28, 2016 HomeTown Bankshares Corporation Reports Strong Growth for First Quarter 2evenue Up 9% over 2015 ● Solid Operating Performance o Revenue of $5.2 million in Q1 2016, up 9% from $4.8 million in Q1 2015 o Net Income of $801,000 for first quarter 2016, compared with $776,000 in first quarter 2015, including first full quarter of interest expense associated with a $7.5 million capital raise via subordinated debt offer in December, 2015 o Fully diluted Earnings per Share of $.14 for first quarter of 2016, compared with $0.14 per share for 2015 o Net Interest Income up 5% in Q1 2016 over prior year with Net Interest Margin of 3.62%, including $121,000 in additional interest expense associated with above capital raise o Noninterest Income for first quarter 2016 up 22% over prior year, net of securities gain ● Strong Loan and Deposit Growth o Total Loans of $381 Million at March 31, 2016 ■ Up $42 million or 12% year-over year for Q1 2016 over 2015 and 15% annualized o Total Deposits of $414 Million, Up $47 million or 13% for Q1 2016 over 2015 ■ Core Deposits up 18% to $374 Million due to Non-Interest Bearing Deposits increasing $27 Million or 51% for Q1 2016 over 2015 ● Credit Quality Remains Strong o YTD net charge-offs for Q1 2016 of $11,000 or 0.01% of average loans vs. $3,000 for Q1 2015 o Non-performing assets of 1.24% of total assets at March 31, 2016 vs. 1.90% in 2015 o Nonaccrual loans remained low at .11% of total loans at March 31, 2016 and .41% of total loans at March 31, 2015 o Past due accruing loans remained at historically low levels of 0.49% of total loans at March 31, 2016 vs. 0.35% at March 31, 2015 ● Well-Capitalized with Solid Capital Ratios o Total Risk-Based Capital amounted to 13.61% at March 31, 2016 o Tier 1 Risk-Based Capital amounted to 12.80% at March 31, 2016 o Bank’s Tier 1 Leverage Ratio of 10.86% at March 31, 2016 1 | Page News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, 540-278-1705 Charles W. Maness, Jr. Executive Vice President and CFO, 540-278-1702 HomeTown Bankshares Reports Strong Growth for the First Quarter of 2016 Revenue Up 9% Over 2015 ROANOKE, Va., April 28, 2016 - HomeTown Bankshares Corporation, the parent company of HomeTown Bank, reported strong balance sheet growth and solid operating performance for the first quarter of 2016. Total revenue was up 9% from strong loan and core deposit growth of 12% and 18 %, respectively, for the first quarter of 2016 vs. the first quarter of 2015. "We are delighted with the continued growth in market share for loans and core deposits as well as our ability to capitalize on the recent, competitive changes in our markets,” said Susan K. Still, President and CEO. “This expansion in market share is coupled with solid revenue growth and earnings as well as strong asset quality,” she continued. Financial Highlights Revenues increased 9% to $5.2 million during the first quarter and a 22% increase in non-interest income, net of gains on securities sales. Service charge income related to strong core deposit growth and the continued increase in mortgage origination income were major contributors to the sizable increase in non-interest income during the first quarter of 2016. Net earnings were up 3% from $776,000 in Q1 2015 to $801,000 in Q1 2016 which included a $134,000 increase in interest expense in Q1 2016 associated with a $7.5 million capital raise in December, 2015. The capital raise in the form of subordinated notes was initiated to support continued, strong loan growth, and was the primary cause of the decline in the net interest margin from 3.84% in Q1 2015 to 3.62% in Q1 2016. Net income available to common shareholders amounted to $597,000 for the first quarter of 2016 vs. $566,000 during the prior year after preferred stock dividend payments of $204,000 in Q1 2016 and $210,000 in Q1 2015. Fully diluted earnings per share amounted to $0.14 per share for the first quarter of 2016 compared to $0.14 per share for the comparative period of 2015. 2| Page At March 31, 2016, total assets reached $493 million, an increase of $56million or 13%, over 2015. The loan portfolio ended the period at $381 million, representing a year-over- year increase of 12% (15% on an annualized basis), or $42 million, over the prior year. Total deposits increased $47million to $414 million in Q1 of 2016, a 13% increase over 2015. Core deposits grew 18% in Q1 2016 over 2015 due to a strong increase in noninterest bearing demand deposits over Q1 2015. The expansion of our Private Wealth Group in December, 2015, also contributed to the strong growth in loans and deposits during the first quarter of 2016, offsetting related salary and benefit expense during the first quarter of 2016. In addition, higher mortgage originations resulted in a 46% increase in mortgage revenue for the first quarter of 2016 over 2015. The Company raised $7.5 million in the form of subordinated debt in December, 2015 to support future loan growth anticipated with the sale of Valley Bank in July, 2015, and the exit of Bank of America in late 2014. Interest expense and bank franchise taxes increased accordingly for the quarter, offset partially by income from the strong loan growth of 12% during the first quarter of 2016 over 2015. The Company’s asset quality improved and remains strong at March 31, 2016. Nonperforming assets, excluding performing restructured loans, improved from 1.90% of Company assets at March31, 2015 to 1.24% at March31, 2016, and non-performing loans decreased during the current quarter. In addition, net charge-offs were minimal at $11,000 during the first quarter of 2016. The allowance for loan losses increased slightly to $3.35 million at March 31, 2016 vs. $3.33 million in 2015 due to a $60,000 provision for loan losses in 2016 due to the continued, strong loan growth. The Company remains well-capitalized with total equity at March 31, 2016 rising to $47 million, an increase of $2.9 million, or 7%, from March 31, 2015. Total risk-based capital, Tier 1 capital, Tier 1 leverage, and Common Equity Tier 1 ratios were 13.61%, 12.80%, 10.86% and 12.79%, respectively. All ratios exceed the current regulatory standards for well capitalized status. “While we are now the largest community bank headquartered in the Roanoke Valley, our focus will continue to be on being the best bank we can be for our customers in each market we serve, “Still said. 3| Page About HomeTown Bankshares Corporation HomeTown Bankshares Corporation is the parent company of HomeTown Bank, which officially opened for business on November 14, 2005. HomeTown Bank offers a full range of banking services to small and medium-size businesses, real estate investors and developers, private investors, professionals and individuals. The Bank serves three markets including the Roanoke Valley, the New River Valley and Smith Mountain Lake through six branches, seven ATMs, HomeTown Mortgage and HomeTown Investments. A high level of responsive and personal service coupled with local decision-making is the hallmark of its banking strategy. For more information, please visit www.hometownbank.com . Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, and competition, changes in the stock and bond markets and technology. The Company does not update any forward-looking statements that it may make. (See Attached Financial Statements for the year-to-date and quarter ending March 31, 2016) 4| Page HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets March 31, 2016; December 31, 2015; and March 31, 2015 March 31 , December 31 March 31 , In Thousands 6 5 5 Assets (Unaudited) (Unaudited) Cash and due from banks $ 27,890 $ 28,745 $ 14,955 Federal funds sold 1,082 1,329 1,370 Securities available for sale, at fair value 54,757 52,544 51,158 Restricted equity securities, at cost 2,765 2,535 2,680 Loans held for sale 289 1,643 539 Total loans 381,063 367,358 339,357 Allowance for loan losses ) ) ) Net loans 377,716 364,060 336,028 Property and equipment, net 13,864 14,008 14,901 Other real estate owned 5,686 5,237 6,917 Other assets Total assets $ $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 80,060 $ 77,268 $ 52,882 Interest-bearing 333,558 322,278 313,713 Total deposits 413,618 399,546 366,595 Federal Home Loan Bank borrowings 22,000 24,000 Subordinated notes 7,202 - Other borrowings 1,072 814 Other liabilities 2,190 1,893 1,625 Total liabilities Stockholders’ Equity: Preferred stock 12,893 12,893 13,293 Common stock 16,801 16,801 Surplus 15,521 15,484 Retained surplus (deficit) 1,040 443 ) Accumulated other comprehensive income 597 396 Total HomeTown Bankshares Corporation stockholders’ equity 46,852 44,004 Noncontrolling interest in consolidated subsidiary 388 374 331 Total stockholders’ equity 47,240 46,391 44,335 Total liabilities and stockholders’ equity $ 493,322 $ 479,385 $ 437,369 5| Page HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three Months Ended March 31 , 201 6 and 201 5 For the Three Months Ended March 31 , In Thousands, Except Share and Per Share Data 6 5 (Unaudited) Interest income: Loans and fees on loans $ 4,256 $ 3,899 Taxable investment securities 204 206 Nontaxable investment securities 101 103 Other interest income 53 42 Total interest income Interest expense: Deposits 504 448 Other borrowed funds 231 92 Total interest expense 735 540 Net interest income 3,879 3,710 Provision for loan losses 60 - Net interest income after provision for loan losses 3,819 3,710 Noninterest income: Service charges on deposit accounts 154 110 ATM and interchange income 147 122 Mortgage banking 175 120 Gains on sales of investment securities 5 40 Other income 130 143 Total noninterest income 611 535 Noninterest expense: Salaries and employee benefits 1,726 1,541 Occupancy and equipment expense 434 445 Advertising and marketing expense 94 242 Professional fees 101 112 Other real estate owned expense 22 30 Other expense Total noninterest expense 3,262 3,109 Net income before income taxes 1,168 1,136 Income tax expense 353 346 Net income 815 790 Less net income attributable to non-controlling interest 14 14 Net income attributable to HomeTown Bankshares Corporation 801 776 Effective dividends on preferred stock 204 210 Net income available to common stockholders $ 597 $ 566 Basic earnings per common share $ $ Diluted earnings per common share $ 0.14 $ Weighted average common shares outstanding 3,291,517 Diluted average common shares outstanding 5,531,517 6| Page HomeTown Bankshares Corporation Three Three Financial Highlights Months Months In Thousands, Except Share and Per Share Data Ended Ended Mar 31 Mar 31 6 5 (Unaudited) (Unaudited) PER SHARE INFORMATION Book value per share, basic $ $ Book value per share, diluted $ $ Earnings per share, basic $ $ Earnings per share, diluted $ $ PROFITABILITY Return on average assets % % Return on average shareholders' equity % % Net interest margin % % Efficiency % % BALANCE SHEET RATIOS Total loans to deposits % % Securities to total assets % % Tier 1 leverage ratio BANK ONLY % % ASSET QUALITY Nonperforming assets to total assets % % Nonperforming assets, including restructured loans, to total assets % % Net charge-offs to average loans (annualized) % % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ $ Other real estate owned Total nonperforming assets, excluding performing restructured loans Restructured loans, performing in accordance with their modified terms Total nonperforming assets, including performing restructured loans $ $ Allowance for loan losses: (in thousands) Beginning balance $ $ Provision for loan losses 60 - Charge-offs ) ) Recoveries 4 12 Ending balance $ $ 7| Page
